DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 18 February 2021, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 30 December 2020 has been withdrawn. 
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, the applicant argues that amended limitation for claim 5 is supported in paragraph [0064] and the cited references in combination fail to teach the amended feature (page 6). Specifically, the applicant argues that Wu’s paragraphs [0077]-[0081] disclose that the velocity of the LED is calculated based on the output from the optical sensor, and the alleged gyroscope sensor is used to calculate the angular velocity vector ([0082]-[0083]). Thus, the applicant concludes that the accelerometer can be used in situations where optical measurement of LED is impeded due to interference with the line-of-sight ([0102]), and further argues that steps 220 and 222 of figure 4 of Wu’s were cited along with [0091]-[0094] by the examiner.  Thus, the applicant submitted that Wu is silent regarding to and unrelated to the amended feature of claim 5 (pages 7-9).
However, the examiner respectfully disagrees. 
The amended limitation refers to a situation in which detection result from optical marker detection unit changes even if the moving state has not been detected by the accelerometer 
Accordingly, Wu teaches a situation that sudden or unexpected movements occur when the camera unit is bumped by surgical personnel, the camera controller signals to disable the system, awaits the camera to stabilize, and resume measurement, and even repeat the initialization steps ([0136]), thus, equivalent situation of even if the moving state has not been detected by the accelerometer sensor as claimed. 
In cited paragraphs [0045]-[0046], [0050], and [0069] (by the examiner in previous office action), the gyroscope sensor provides tracking trackers, and each of the trackers can also include a 3-axis accelerometer that tracks the trackers ([0050]), and paragraph [0069] explicitly discloses that non-optically based sensor data is used to determine the positions of the LEDs of the tracker and non-optically based sensor do not rely on line-of-sight and can be integrated to determine position of the LEDs when the two of LEDs are not being measured. Thus, Wu discloses not only the contribution from both optical and non-optical sensor data to determine and updating the positional information of the LEDs (Figures 4-6) based on the measured or calculated data from optical and non-optical sensors, but also includes contribution from the other movement such as camera ([0136]) as described above, and discloses recalibrating due to sudden camera movement. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over and in view of “Fronk et al.,” US 2013/0267838 (hereinafter Frank) and in view of “Wu,” US 2014/0088410 (hereinafter Wu). 
Regarding to claim 5, Fronk teaches a composite image generation system comprising:
a position information detection device that detects position information about a predetermined spot in a real space (optical analysis via computer [0023]); and 
a processing device that generates a composite image in which a separately acquired superimposed image is overlaid onto a desired region in a camera image of the real space captured by a movably placed camera (HMD comprises a camera [0022]), based on the position information detected by the position information detection device 
wherein the position information detection device comprises an optical tracking means that detects the position information by using the camera image (optical analysis [0023]),
the optical tracking means comprises an optical marker installed at the predetermined spot, and an optical marker detection unit that detects position information about the optical marker by recognizing an image state of the optical marker captured by the camera ([0023]-[0024]),
the optical marker includes a moving optical marker that is affixed to a moving member that specifies the desired region while moving inside the real space according to any operations by a user (optically detectable marker is attached to the transducer [0027]), the moving optical marker being configured to move as one with the moving member (moved along the vessel in the direction of arrow [0028]), and a plurality of fixed optical markers respectively provided at a plurality of predetermined spots and presumed to be disposed in a stationary state (fixed marker, 2D array [0023])
Fronk does not explicitly teach a plurality of fixed optical markers respectively provided at a plurality of predetermined spots and presumed to be disposed in a stationary state,
each fixed optical marker is provided with a movement detection sensor configured to detect a moving state, and
in the processing device, after performing an initial setting that sets a global coordinate system that serves as a reference when generating the composite image, the initial setting being performed based on position information about a predetermined one 

However, Wu discloses a plurality of optical markers are equipped with a movement detection sensor (gyroscope sensor [0069]), provides non-optically based sensor data can be integrated when two of three markers are not being measured, thus teaches following limitations:
each fixed optical marker is provided with a movement detection sensor configured to detect a moving state (each optical tracker (active or passive markers), includes gyroscope sensor and accelerometer [0045]-[0046], [0050] and [0069]), and
in the processing device, after performing an initial setting that sets a global coordinate system that serves as a reference when generating the composite image, the initial setting being performed based on position information about a predetermined one of the fixed optical markers while each optical marker is in a stationary state ( initial position data [0070])
position information in the global coordinate system set based on the position information about the predetermined fixed optical marker used during the initial setting is reset for all of the fixed optical markers according to a recognition state of the fixed optical markers from the optical marker detection unit and a detection state from the movement detection sensor (based on the inputs from the optical sensors, [0078], 
For amended limitation of “even if the moving state has not been detected by the movement detection sensor,” the examiner submits that the limitation recites a particular situation of resetting initial condition due to movement of the camera or others (specification paragraph [0064]). 
Accordingly, Wu teaches a situation that sudden tot unexpected movements occur when the camera unit is bumped by surgical personnel, the camera controller signals to disable the system, awaits the camera to stabilize, and resume measurement, and even repeat the initialization steps ([0136]), thus, equivalent situation of even if the moving state has not been detected by the accelerometer sensor as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fixed markers as taught by Fronk to incorporate teaching of Wu, since both Fronk and Wu are directed to navigating optically detectable markers during medical procedures, and incorporating movement detection sensor in each optical marker was well known in the art as taught by Wu.  One of ordinary skill in the art could have combined the elements (optical markers) as claimed by Fronk with no change in their respective functions, but, simply adding or attaching stationary optical marker with gyroscope and acceleration sensor as disclosed by Wu, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate estimation of the position of the markers during procedure ([0069]), and there was reasonable expectation of success.
Regarding to claim 6, Fronk and Wu together teach all limitations of claim 5 as discussed above.
Wu further teaches wherein in a case where the moving state of the fixed optical marker is detected by the movement detection sensor, the processing device resets the position information about the fixed optical marker ([0121] Figure 6 and Figure 7)
Regarding to claim 7, Fronk and Wu together teach all limitations of claim 5 as discussed above.
Wu further teaches wherein in a case where the recognition state of the fixed optical marker changes in a predetermined amount of time, the processing device resets the position information about the fixed optical marker (Step 424, all of the markers were not visible to the optical sensor,  Figure 6 [0078], [0111], and [0118]-[0119], Figure 7).
For amended limitation of “even if the moving state has not been detected by the movement detection sensor,” the examiner submits that the limitation recites a particular situation of resetting initial condition due to movement of the camera or others (specification paragraph [0064]). 
Accordingly, Wu teaches a situation that sudden or unexpected movements occur when the camera unit is bumped by surgical personnel, the camera controller signals to disable the system, awaits the camera to stabilize, and resume measurement, and even repeat the initialization steps ([0136]), thus, equivalent situation of even if the moving state has not been detected by the accelerometer sensor as claimed. 
Regarding to claim 8, Fronk teaches an initial condition resetting system comprising 
a processing device that, when generating a composite image in which a separately acquired superimposed image is overlaid onto a desired region in a camera image of a real space captured by a movably placed camera (HMD comprises a camera [0022]), resets an initial setting that sets an initial condition in advance depending on circumstances when specifying position information about a moving member that 
the position information detection device comprises an optical tracking means that detects the position information by using the camera image ([0023]-[0025]),
the optical tracking means comprises an optical marker installed at the predetermined spot, and an optical marker detection unit that detects position information about the optical marker by recognizing an image state of the optical marker captured by the camera ([0023]-[0024])
the optical marker includes a moving optical marker that is affixed to the moving member and is configured to move as one with the moving member ([0027]-[0028]), and a plurality of fixed optical markers respectively provided at a plurality of predetermined spots and presumed to be disposed in a stationary state (fixed marker, 2D array [0023]),
Fronk does not explicitly teach further limitations of fixed optical markers 
However, Wu discloses a plurality of optical markers are equipped with a movement detection sensor (gyroscope sensor [0069]), provides non-optically based sensor data can be integrated when two of three markers are not being measured, thus teaches following limitations:
each fixed optical marker is provided with a movement detection sensor configured to detect a moving state (each optical tracker (active or passive markers), includes gyroscope sensor and accelerometer [0045]-[0046], [0050] and [0069]), and
in the processing device, after performing an initial setting that sets a global coordinate system that serves as a reference when generating the composite image, the initial setting being performed based on position information about a predetermined one of the fixed optical markers while each optical marker is in a stationary state ( initial position data [0070])
position information in the global coordinate system set based on the position information about the predetermined fixed optical marker used during the initial setting is reset for all of the fixed optical markers according to a recognition state of the fixed optical markers from the optical marker detection unit and a detection state from the movement detection sensor (based on the inputs from the optical sensors, [0078], newly determined position data of the markers from data of optical and non-optical signals [0091]-[0094]). 
For amended limitation of “even if the moving state has not been detected by the movement detection sensor,” the examiner submits that the limitation recites a particular situation of resetting initial condition due to movement of the camera or others (specification paragraph [0064]). 
Accordingly, Wu teaches a situation that sudden or unexpected movements occur when the camera unit is bumped by surgical personnel, the camera controller signals to disable the system, awaits the camera to stabilize, and resume measurement, and even repeat the initialization steps ([0136]), thus, equivalent situation of even if the moving state has not been detected by the accelerometer sensor as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fixed markers as taught by Fronk to incorporate teaching of Wu, since both Fronk and Wu are directed to navigating optically detectable markers .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA J PARK/Primary Examiner, Art Unit 3793